Appeal by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered March 4, 2003, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s warrantless arrest inside a house was justified under the exigent circumstances exception to the Payton rule (see Payton v New York, 445 US 573 [1980]; People v Scott, 6 AD3d 465 [2004]).
To the extent that the defendant argues that the evidence was legally insufficient to establish his guilt of criminal possession of a weapon in the second degree and criminal possession *926of a weapon in the third degree, the issue is unpreserved for appellate review, since the defense counsel made only a general motion to dismiss at the close of the People’s case (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]; People v Anthony, 21 AD3d 903, 903-904 [2005]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Gonzalez, 193 AD2d 360, 361 [1993]). Moreover, upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The failure to raise an objection to the remarks made by the prosecutor on summation renders the defendant’s claim that he was denied his right to a fair trial unpreserved for appellate review (see CPL 470.05 [2]; People v Garner, 27 AD3d 764 [2006]). In any event, the comments alleged to be inflammatory and prejudicial were all either fair comment on the evidence (see People v Ashwal, 39 NY2d 105 [1976]), responsive to arguments and theories presented in the defense summation (see People v Galloway, 54 NY2d 396 [1981]), or harmless in light of the overwhelming evidence of the defendant’s guilt (see People v Crimmins, 36 NY2d 230, 241 [1975]).
The failure to either request specific instructions with regard to a jury charge or to timely object to the charge as given renders the defendant’s claim that he was denied his right to a fair trial as a result of the court’s instruction unpreserved for appellate review (see CPL 470.05 [2]; People v Edwards, 292 AD2d 393, 394 [2002]). In any event, when considered as a whole, the charge sufficiently conveyed the correct standard (see People v Fields, 87 NY2d 821, 823 [1995]).
The defendant’s claim that he was denied the effective assistance of counsel is without merit (see People v Benevento, 91 NY2d 708, 713 [1998]). Miller, J.R, Spolzino, Ritter and Dillon, JJ., concur.